DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo (US 20190302424 A1, eff. 3/2018).
Regarding claim 1-8, 10-11, 19, Kuo teaches a first lens (110) having an object-side convex surface (Fig. 1), 
a second lens (120) wherein an object-side surface is convex (Fig. 1), 
130) that has a positive refractive power (Table 1, f3 = 24.27), 
a fourth lens (140) having an object-side surface or image-side surface that is concave (Fig. 1), 
a fifth lens (150) having an object-side surface that is concave (Fig. 1), 
a sixth lens (160) having inflection points on an image-side (Fig. 1), and
a seventh lens (170) having an image-side surface that is concave and an inflection point on both sides (Fig. 1) and an object-side surface is concave in the paraxial region (Fig. 1), 
sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system (e.g. Fig. 1), wherein the optical imaging system satisfies 1 < |f134567-f|/f (Table 1, -1.529 – 5.91 / 5.91 = 1.26; Total Length = 5.85mm; Fno = 1.5), where f134567 is a composite focal length of the first to seventh lenses calculated with an index of refraction of the second lens set to 1.0, f is an overall focal length of the optical imaging system, and f134567 and f are expressed in a same unit of measurement.
	Regarding claim 9, Kuo’s first embodiment does not explicitly show the image-side surface of the third lens is concave, but discloses a separate embodiment that meets the requirements of the independent claim (Fig. 9, seven lenses according to Table 9, wherein -6.956 – 4.2 / 4.2 = 2.654 > 1) and wherein the third lens has a concave surface on the image side (Fig. 9).
	Regarding claim 12, Kuo’s first embodiment does not explicitly show wherein either one or both of an object-side surface and an image-side surface of the sixth lens are convex, but discloses a separate embodiment that meets the requirements of the independent claim (Fig. 9, seven lenses according to Table 9, wherein -6.956 – 4.2 / 4.2 = 2.654 > 1) and wherein either one or both of an object-side surface and an image-side surface of the sixth lens are convex (Fig. 9).
	Regarding claim 18, Kuo’s first embodiment does not explicitly show that the second lens has a positive refractive power, but discloses a separate embodiment that meets the requirements of the Fig. 9, seven lenses according to Table 9, wherein -6.956 – 4.2 / 4.2 = 2.654 > 1) wherein the second lens has a positive refractive power (Table 9, f2 = 3.55).
	
Allowable Subject Matter
Claims 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.